                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

CHRISTOPHER DANIEL GAY,                       )
                                              )
              Petitioner,                     )
                                              )
v.                                            )      No.:   1:21-CV-35-TAV-SKL
                                              )
SCOTT COUNTY IOWA                             )
DISTRICT COURT,                               )
                                              )
              Respondent.                     )


                                  JUDGMENT ORDER

       In accordance with the accompanying memorandum opinion, the Clerk is

DIRECTED to transfer this action to the United States District Court for the Southern

District of Iowa at Davenport and to close this Court’s file.

       IT IS SO ORDERED.

       ENTER:


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT




Case 1:21-cv-00035-TAV-SKL Document 5 Filed 03/16/21 Page 1 of 1 PageID #: 21
